Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT dated as of April 12, 2017 among H.B. FULLERCOMPANY The Foreign Subsidiary Borrowers Party Hereto The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A. as Administrative Agent and U.S. BANK NATIONAL ASSOCIATION, CITIBANK, N.A., and MORGAN STANLEY MUFG LOAN PARTNERS, LLC as Co-Syndication Agents and BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, and PNC BANK, NATIONAL ASSOCIATION as Co-Documentation Agents JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, CITIGROUP GLOBAL MARKETS INC. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC as Joint Bookrunners and Co-Lead Arrangers Table of Contents (continued) Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 27 SECTION 1.03. Terms Generally 27 SECTION 1.04. Accounting Terms; GAAP 28 SECTION 1.05. Currency Equivalents Generally 28 ARTICLE II The Credits 29 SECTION 2.01. Commitments 29 SECTION 2.02. Loans and Borrowings 29 SECTION 2.03. Requests for Borrowings 30 SECTION 2.04. Determination of Dollar Amounts 31 SECTION 2.05. Swingline Loans 31 SECTION 2.06. Letters of Credit 33 SECTION 2.07. Funding of Borrowings 38 SECTION 2.08. Interest Elections 39 SECTION 2.09. Termination and Reduction of Commitments; Termination of Facility 40 SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt 41 SECTION 2.11. Prepayment of Loans 41 SECTION 2.12. Fees 42 SECTION 2.13. Interest 43 SECTION 2.14. Alternative Rate of Interest 44 SECTION 2.15. Increased Costs 45 SECTION 2.16. Break Funding Payments 46 SECTION 2.17. Taxes 46 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 48 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 50 SECTION 2.20. Increase of Commitments 51 SECTION 2.21. Market Disruption 52 SECTION 2.22. Judgment Currency 52 SECTION 2.23. Designation of Foreign Subsidiary Borrowers 53 SECTION 2.24. Termination of Commitments under 2014 Credit Agreement 53 SECTION 2.25. Defaulting Lenders 54 ARTICLE III Representations and Warranties 55 SECTION 3.01. Organization; Powers; Subsidiaries 55 SECTION 3.02. Authorization; Enforceability 56 SECTION 3.03. Governmental Approvals; No Conflicts 56 SECTION 3.04. Financial Condition; No Material Adverse Change 56 i Table of Contents (continued) Page SECTION 3.05. Properties 56 SECTION 3.06. Litigation and Environmental Matters 57 SECTION 3.07. Compliance with Laws and Agreements 57 SECTION 3.08. Investment Company Status 57 SECTION 3.09. Taxes 57 SECTION 3.10. ERISA 57 SECTION 3.11. Disclosure 58 SECTION 3.12. Federal Reserve Regulations 58 SECTION 3.13. No Default 58 SECTION 3.14. Anti-Corruption Laws and Sanctions 58 SECTION 3.15. EEA Financial Institutions 58 ARTICLE IV Conditions 58 SECTION 4.01. Effective Date 58 SECTION 4.02. Each Credit Event 60 SECTION 4.03. Designation of a Foreign Subsidiary Borrower 60 ARTICLE V Affirmative Covenants 61 SECTION 5.01. Financial Statements; Ratings Change and Other Information 61 SECTION 5.02. Notices of Material Events 63 SECTION 5.03. Existence; Conduct of Business 63 SECTION 5.04. Payment of Obligations 63 SECTION 5.05. Maintenance of Properties; Insurance 63 SECTION 5.06. Books and Records; Inspection Rights 63 SECTION 5.07. Compliance with Laws 64 SECTION 5.08. Use of Proceeds 64 SECTION 5.09. Subsidiary Guaranty 64 SECTION 5.10. Most Favored Lender Status 64 ARTICLE VI Negative Covenants 65 SECTION 6.01. Indebtedness 65 SECTION 6.02. Liens 67 SECTION 6.03. Fundamental Changes 70 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 71 SECTION 6.05. Swap Agreements 72 SECTION 6.06. Restricted Payments 72 SECTION 6.07. Transactions with Affiliates 73 SECTION 6.08. Restrictive Agreements 73 SECTION 6.09. Financial Covenants 73 ii Table of Contents (continued) Page ARTICLE VII Events of Default 74 ARTICLE VIII The Administrative Agent 76 ARTICLE IX Miscellaneous 78 SECTION 9.01. Notices 78 SECTION 9.02. Waivers; Amendments 80 SECTION 9.03. Expenses; Indemnity; Damage Waiver 82 SECTION 9.04. Successors and Assigns 83 SECTION 9.05. Survival 87 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution 87 SECTION 9.07. Severability 87 SECTION 9.08. Right of Setoff 87 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 88 SECTION 9.10. WAIVER OF JURY TRIAL 89 SECTION 9.11. Headings 89 SECTION 9.12. Confidentiality 89 SECTION 9.13. USA PATRIOT Act 90 SECTION 9.14. Interest Rate Limitation 90 SECTION 9.15. No Advisory or Fiduciary Responsibility 91 SECTION 9.16. Release of Subsidiary Guarantors 91 SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 91 ARTICLE X Company Guarantee 92 ARTICLE XI Limitation on Affected Foreign Subsidiaries 94 iii Table of Contents (continued) Page SCHEDULES : Schedule 2.01 Commitments Schedule 2.02 Letter of Credit Commitments Schedule 2.06 Existing Letters of Credit Schedule 3.01 Subsidiaries Schedule 3.06 Disclosed Matters Schedule 6.01 Existing Indebtedness Schedule 6.02 Existing Liens Schedule 6.08 Restrictive Agreements EXHIBITS : Exhibit A Form of Assignment and Assumption Exhibit B-1 Form of Opinion of Loan Parties’ U.S. Counsel Exhibit B-2 Form of Opinion of the Irish Subsidiary’s Irish Counsel Exhibit C-1 Form of Increasing Lender Supplement Exhibit C-2 Form of Augmenting Lender Supplement Exhibit D List of Closing Documents Exhibit E-1 Form of Borrowing Subsidiary Agreement Exhibit E-2 Form of Borrowing Subsidiary Termination Exhibit F Form of Subsidiary Guaranty iv CREDIT AGREEMENT dated as of April 12, 2017 among H.B. FULLER COMPANY, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to time party hereto, U.S. BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as Co-Syndication Agents, BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “ 2009 Note Agreement ” means that certain Note Purchase Agreement dated as of December 16, 2009 regarding $17,000,000 5.13% Senior Notes, Series A, due December 16, 2016, $33,000,000 5.13% Senior Notes, Series B, due December 16, 2019, $35,000,000 5.61% Senior Notes, Series C, due December 16, 2019, and $65,000,000 5.61% Senior Notes, Series D, due February 24, 2020, together with all promissory notes and other documents, instruments and agreements issued thereunder or relating thereto. “ 2012 Note Agreement ” means that certain Note Purchase Agreement dated as of March 5, 2012, regarding $250,000,000 4.12% Senior Notes, Series E, due March 5, 2022, together with all promissory notes and other documents, instruments and agreements issued thereunder or relating thereto. “ 2014 Credit Agreement ” means that certain Credit Agreement dated as of October 31, 2014 by and among the Company, certain foreign subsidiary borrowers which may from time to time be party thereto, certain lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended prior to the Effective Date. “ 2016 10-K ” means the Company’s Annual Report on Form 10-K for the fiscal year ended December 3, 2016. “ 7 10-Q ” means the Company’s Quarterly Report on Form 10-Q for the quarterly period ending March 4, 2017. “
